

115 HR 3113 IH: Citizenship Empowerment Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3113IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require the chief election officials of the States to provide voter registration forms at
			 certain naturalization proceedings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Citizenship Empowerment Act. 2.Voter registration requirement (a)In generalSection 6(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(b)) is amended by striking programs. and inserting programs, and shall distribute such forms to each person who becomes a citizen of the United States at a naturalization ceremony in that State, at the conclusion of the ceremony..
 (b)Federal cooperationSection 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508) is amended by adding at the end the following new subsection:
				
					(c)Special procedures for Department of Homeland Security
 (1)In generalThe Secretary of Homeland Security shall implement such procedures as may be necessary to enable the chief election officers of the States to carry out the requirement under section 6(b) to provide mail voter registration forms at an administrative naturalization ceremony, pursuant to section 332(d) of the Immigration and Nationality Act, or a judicial naturalization ceremony, pursuant to section 310(b) of the Immigration and Nationality Act.
 (2)Permission to place exhibitsThe Secretary of Homeland Security shall implement procedures to allow the chief election officer of a State to provide information about voter registration, including through a display or exhibit, after the conclusion of an administrative naturalization ceremony in that State..
 3.Effective dateThe amendments made by this Act shall apply with respect to administrative and judicial naturalization ceremonies conducted on or after the date that is 90 days after the date of the enactment of this Act.
		